Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 6, 10-14, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed invention of: 
An electric drive arrangement for a drive train of a work machine, comprising: a multi gear transmission including: a multi gear transmission drive, a planetary gear including a sun wheel and a planetary gear carrier, a clutch configured to (i) non-rotatably couple the multi gear transmission drive to the sun wheel to provide a first gear that provides a first transmission ratio for a first driving mode and (ii) non-rotatably couple the multi gear transmission drive to the planetary carrier to provide a second gear that provides a second transmission ratio for a second driving mode; a multi gear transmission output configured to be mechanically coupled to an axle of the drive train; and an electric motor configured for replacing a non-electric drive machine of the work machine to provide for retrofitting the work machine, the electric motor being configured to be mounted in an installation space provided by a dismounting of the non-electric drive machine, the electric motor comprising a transfer case into which a reduction gear is integrated, the reduction gear having a reduction gear drive and a reduction gear output, wherein the reduction gear drive is mechanically coupled to the shaft of the electric motor and the reduction gear output is mechanically coupled to the multi gear transmission drive of the multi gear transmission such that the electric motor is mechanically coupled, via the reduction gear, with the multi gear transmission drive, wherein the electric motor is further configured to drive a driving movement of the work machine via the mechanical coupling with the multi gear transmission Filed June 10, 2022Attorney Docket No. 817661 wherein the reduction gear comprises a spur gear including a pinion connected in a non-rotatable manner to the reduction gear drive and a wheel in meshing engagement with the pinion, the wheel connected in a non-rotatable manner to the reduction gear output.
The examiner accepts applicant’s arguments filed 10 June 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Tuesday, August 2, 2022